FILED
                            NOT FOR PUBLICATION
                                                                            NOV 20 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ALBERT SARKISS,                                  No. 13-56559

               Plaintiff - Appellant,            D.C. No. 12-cv-06061-JPR

 v.
                                                 MEMORANDUM*
CAROLYN COLVIN, Acting
Commissioner of Social Security,

               Defendant - Appellee.


                  On Appeal from the United States District Court
                       for the Central District of California
                   Jean Rosenbluth, Magistrate Judge, presiding

                      Argued and Submitted November 5, 2015
                               Pasadena, California

Before: GRABER and GOULD, Circuit Judges, and DANIEL,** Senior District
        Judge.

      Albert Sarkiss appeals the judgment of the district court affirming the denial

of his application for disability insurance benefits and supplemental security



      *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
          The Honorable Wiley Y. Daniel, Senior United States District Judge for
the District of Colorado, sitting by designation.
income under Titles II and XVI of the Social Security Act. We review de novo,

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      Sarkiss contends that the administrative law judge (“ALJ”) failed to give

proper weight to the opinion of treating physician Dr. Janjua. The ALJ gave little

weight to this opinion, while giving substantial weight to the opinion of

consultative examiner Dr. Maze. An ALJ “may reject the opinion of a treating

physician in favor of a conflicting opinion of an examining physician if the ALJ

makes findings setting forth specific, legitimate reasons for doing so that are based

on substantial evidence in the record.” Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002) (internal quotation marks omitted). The ALJ gave specific and

legitimate reasons, supported by substantial evidence, for giving less weight to

Dr. Janjua’s opinion. For instance, the opinion was not substantiated by the

reported findings, and it rested heavily on Sarkiss’s subjective complaints that the

ALJ found not to be entirely credible. See Tommasetti v. Astrue, 533 F.3d 1035,

1041 (9th Cir. 2008) (“An ALJ may reject a treating physician’s opinion if it is

based to a large extent on a claimant’s self-reports that have been properly

discounted as incredible”) (internal quotation marks omitted); Rollins v.

Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (ALJ gave adequate reasons for not

giving treating physician’s opinion controlling weight when some of the


                                          2
physician’s “recommendations were so extreme as to be implausible and were not

supported by any findings”). Moreover, Dr. Janjua’s finding that Sarkiss was

disabled is not a medical opinion but instead is an opinion on a question reserved

to the Commissioner. See 20 C.F.R. § 404.1527(d)(1).

      Sarkiss also asserts that Dr. Beydoun’s September 2010 opinion, which was

provided to and considered by the Appeals Council, renders the ALJ’s decision

unsupported by substantial evidence. Sarkiss has not shown a reasonable

possibility that this would have changed the ALJ’s decision. See Mayes v.

Massanari, 276 F.3d 453, 462 (9th Cir. 2001). Dr. Beydoun’s opinion was

conclusory and, as with Dr. Janjua’s opinion, his finding of disability was an issue

properly reserved to the ALJ. See 20 C.F.R. § 404.1527(d)(1); Johnson v. Shalala,

60 F.3d 1428, 1432 (9th Cir. 1995) (affirming ALJ’s decision to reject treating

physician’s retrospective assessment when it was conclusory and included no

assessment of the claimant’s functional capacity).

      Sarkiss next contends that the ALJ erred in finding that he was not fully

credible. The ALJ provided specific, clear, and convincing reasons for the

credibility assessment, including the inconsistency between Sarkiss’s daily

activities and his complaints, especially in regard to the use of his hands. See

Molina, 674 F.3d at 1113 (even where daily activities “suggest some difficulty


                                           3
functioning, they may be grounds for discrediting the claimant’s testimony to the

extent that they contradict claims of a totally debilitating impairment”). The ALJ

also found that Sarkiss was not fully credible because he had sought employment

as an office manager during the relevant time period. This too was a proper basis

to discount Sarkiss’s credibility. See Bray v. Comm’r of Soc. Sec. Admin., 554
F.3d 1219, 1227 (9th Cir. 2009) (affirming an ALJ's adverse credibility

determination in which the ALJ supported her decision with evidence that the

petitioner continued to seek employment after claiming disability).

      Finally, Sarkiss asserts that the district court should have granted his motion

to remand to the agency because of the Commissioner’s decision on Sarkiss’s

second application. The later decision found Sarkiss disabled as of July 24, 2010,

the day after the ALJ’s July 23, 2010 decision denying Sarkiss’s initial application.

Sarkiss argues that this subsequent decision is new and material evidence that

required a remand for the two decisions to be reconciled. The record shows,

however, that Sarkiss’s second application was based on new medical evidence

showing that his condition had worsened since the ALJ’s denial of his initial

application for benefits. The subsequent decision to award benefits was consistent

with the ALJ’s denial of Sarkiss’s initial application, and the district court did not

err in denying Sarkiss’s motion to remand. Bruton v. Massanari, 268 F.3d 824,


                                           4
827 (9th Cir. 2001) (finding district court did not err in denying motion to remand

where the second application involved “different medical evidence” and was “not

inconsistent” with the ALJ’s “denial of Bruton’s initial application”).

      AFFIRMED.




                                          5